UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6604



PERRY E. THORNLEY, JR.,

                                              Plaintiff - Appellant,

          versus


RUFFUS FLEMMING, Regional Director; HINCKLE,
Chief   Warden    GRCC;   DUGGER,  Corporal,
Corrections Officer, GRCC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-419-3)


Submitted: May 13, 2004                        Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry E. Thornley, Jr., Appellant Pro Se. William W. Muse,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Perry E. Thornley, Jr., appeals the magistrate judge’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.*               We

have       reviewed   the     record   and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.       See   Thornley    v.   Flemming,    No.   CA-03-419-3   (E.D.   Va.

Mar. 25, 2004).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                         AFFIRMED




       *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                       - 2 -